EXHIBIT 10.2


LANDS' END, INC.
NONQUALIFIED STOCK OPTION AGREEMENT


Name of Grantee:
 
(the "Grantee")
No. of Nonqualified
 
 
Stock Options:
 
 
 
 
 
Per Share Exercise Price of
 
 
Nonqualified Stock Options
 
 
 
 
 
Grant Date:
 
(the "Grant Date")



WHEREAS, the Grantee is currently an employee of Lands’ End, Inc., a Delaware
corporation (the “Company”);
WHEREAS, the Company desires to (i) induce the Grantee with an incentive to
become and remain an employee of the Company and (ii) increase the Grantee’s
interest in the success of the Company by granting nonqualified stock options
(the “Options”) covering shares of common stock of the Company to the Grantee;
and
WHEREAS, the issuance of the Options is made pursuant to the Lands’ End, Inc.
[INSERT PLAN NAME HERE] (the “Plan”) and made subject to the terms and
conditions of this Lands’ End, Inc. Stock Option Agreement (this “Agreement”).
NOW, THEREFORE, in consideration of the mutual promises, covenants and
agreements set forth herein and other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the parties hereto do
hereby agree as follows:
1.Definitions; Incorporation of Plan Terms. Capitalized terms used in this
Agreement without definition shall have the meanings assigned to them in the
Plan. This Agreement and the Options shall be subject to the Plan and the terms
of the Plan are incorporated herein by reference. The Grantee hereby
acknowledges receipt of a copy of the Plan. The Company represents that the
Options will be covered by an S-8.
2.Grant of Options. Subject to the provisions of this Agreement and the Plan,
the Company hereby grants to the Grantee the Options specified above. Each
Option represents the right to purchase one (1) share of the Company’s common
stock, par value $0.01 per share (each, a “Share”), at the Exercise Price
(defined below). The Options are intended to be nonqualified stock options and
will not be treated as incentive stock options under Section 422 of the Internal
Revenue Code of 1986, as amended.
3.Terms and Conditions.


(a)Exercise Price. The exercise price per Share with respect to the Options
shall be $_______, which is the Fair Market Value of a Share on the Grant Date.


(b)Option Term. Subject to earlier termination as provided herein, the Options
shall expire on the tenth (10th) anniversary of the Grant Date (the “Expiration
Date”).




(c)Vesting.




W/2830418v5






--------------------------------------------------------------------------------




(i)All of the Options shall initially be unvested. All of the Options shall be
subject to the following vesting schedule, and, except as otherwise provided in
this Section 2(c), if the Grantee’s employment terminates for any reason prior
to any given Vesting Date identified below, the Grantee shall forfeit any
unvested Options upon such termination of employment.


Vesting Date
Percentage of
 
Option Vested
 
%





(ii)If, following the twelve (12) month anniversary of the Grant Date, the
Grantee’s employment terminates due to a permanent and total disability (as
defined in the Company’s long-term disability program, regardless of whether the
Participant is covered by such program) (“Disability”), any of the Options not
previously vested shall vest pro rata through date of termination.


(iii)If, following the twelve (12) month anniversary of the Grant Date, the
Grantee’s employment terminates due to death, any of the Options not previously
vested shall vest pro rata through date of death.


(iv)Any proration of the Options described in subsections 3(c)(ii)-(iii) shall
be based on a fraction, the numerator of which is the number of full months
lapsed during the vesting period through the date of termination or death, as
applicable, and the denominator of which is the full number of months in the
vesting period.


(d)
Termination.



(i)The Options (to the extent not otherwise forfeited) shall automatically
terminate and shall become null and void, be unexercisable and be of no further
force and effect upon the earliest of:


(A)The Expiration Date;


(B)The first anniversary of the date of the Grantee’s termination of employment
due to death or Disability;


(C)The ninetieth (90th) day following the Grantee’s termination of employment
without Cause (as defined in Section 12.3 of the Plan) or due to the Grantee’s
resignation;


(D)The date of the Grantee’s termination of employment in the case of a
termination for Cause.


Notwithstanding the foregoing, with respect to any Grantee who is party to a
severance agreement or other employment agreement with the Company as of the
date of his or her termination of employment, “Cause,” as used in this Section
3(d) shall have the same meaning as such term is defined in such severance or
employment agreement.


4.Exercise. The Option may be exercised either for the total number of Shares
vested, or for less than the total number of Shares subject to the vested
Option. The Options may be exercised only by written notice delivered in
accordance with, and payment of the Exercise Price may be made pursuant to any
of the methods described in, Section 8.4(b) of the Plan. Upon receipt of notice
of exercise and full payment of the aggregate consideration for the Shares in
respect of which the Option is being exercised, the Company, or the Company’s
agent, shall take such action as may be necessary to effect the transfer to the
Grantee the number of Shares as to which the exercise was effective.






--------------------------------------------------------------------------------




5.
Taxes.



(a)This Section 5(a) applies only to (i) all Grantees who are U.S. employees,
and to those Grantees who are employed by a Subsidiary of the Company that is
obligated under applicable local law to withhold taxes with respect to the
exercise of the Options. The Grantee shall pay to the Company or a designated
Subsidiary, promptly upon request, and in any event at the time the Grantee
recognizes taxable income with respect to the Options, an amount equal to the
taxes the Company determines it is required to withhold under applicable tax
laws with respect to the Options. Consistent with the provisions set forth in
Section 14.4 of the Plan, the Grantee may satisfy the foregoing requirement by
making a payment to the Company in cash or by delivering already owned
unrestricted Shares or by having the Company withhold a number of Shares in
which the Grantee would otherwise be issued upon exercise of the Options, in
each case, having a value equal to the minimum amount of tax required to be
withheld. Such Shares shall be valued at Fair Market Value on the date as of
which the amount of tax to be withheld is determined.


(b)The Grantee acknowledges that the tax laws and regulations applicable to the
Options and the disposition of the shares following the settlement of Options
are complex and subject to change.


6.Protections Against Violations of Agreement. No purported sale, assignment,
mortgage, hypothecation, transfer, pledge, encumbrance, gift, transfer in trust
(voting or other) or other disposition of, or creation of a security interest in
or lien on, any of the Options by any holder thereof in violation of the
provisions of this Agreement or the Certificate of Incorporation or the Bylaws
of the Company, will be valid, and the Company will not transfer any shares
resulting from the exercise of any of the Options on its books nor will any of
such shares be entitled to vote, nor will any dividends be paid thereon, unless
and until there has been full compliance with such provisions to the
satisfaction of the Company. The foregoing restrictions are in addition to and
not in lieu of any other remedies, legal or equitable, available to enforce such
provisions.


7.No Rights as a Shareholder. The Grantee has no right to receive or accrue any
dividends or dividend equivalents with respect to the Options. The Grantee shall
not possess the right to vote the shares underlying the Options until the
Options have been exercised in accordance with the provisions of this Agreement
and the Plan, the Grantee has paid the full aggregate Exercise Price for the
number of Shares in respect of which the Option was exercised and made
arrangements acceptable to the Company for the payment of applicable withholding
taxes and the Company has issued and delivered the Shares to the Grantee.


8.Compliance with Legal Requirements. The grant of the Options, and any other
obligations of the Company under this Agreement, shall be subject to all
applicable federal, state, and foreign laws, rules, and regulations and to such
approvals by any regulatory or governmental agency as may be required. The
Committee, in its sole discretion, may postpone the issuance or delivery of
Shares as the Committee may consider appropriate and may require the Grantee to
make such representations and furnish such information as it may consider
appropriate in connection with the issuance or delivery of the Shares in
compliance with applicable laws, rules, and regulations.


9.Survival of Terms. This Agreement shall apply to and bind the Grantee and the
Company and their respective permitted assignees and transferees, heirs,
legatees, executors, administrators and legal successors.


10.Notices. All notices and other communications provided for herein shall be in
writing and shall be delivered by hand or sent by certified or registered mail,
return receipt requested, postage prepaid, addressed, if to the Grantee, to the
Grantee’s attention at the mailing address the Grantee shall have specified to
the Company in writing and, if to the Company, to the Company’s office at 1
Lands’ End Lane, Dodgeville, Wisconsin 53595, Attention: General Counsel (or to
such other address as the Company shall have specified to the Grantee in
writing). All such notices shall be conclusively deemed to be received and shall
be effective, if sent by hand delivery, upon receipt, or if sent by registered
or certified mail, on the fifth (5th) day after the day on which such notice is
mailed.


11.Waiver. The waiver by either party of compliance with any provision of this
Agreement by the other party shall not operate or be construed as a waiver of
any other provision of this Agreement, or of any subsequent breach by such party
of a provision of this Agreement.




--------------------------------------------------------------------------------






12.Authority of the Administrator. The Committee shall have full authority to
interpret and construe the terms of the Plan and this Agreement. The
determination of the Committee as to any such matter of interpretation or
construction shall be final, binding and conclusive. Notwithstanding the
foregoing, any classification of employment termination shall be resolved in
accordance with the terms of any severance agreement or other employment
agreement with the Company as of the date of his or her termination of
employment.


13.Representations. The Grantee has reviewed with the Grantee’s own tax advisors
the applicable tax (U.S., foreign, state, and local) consequences of the
transactions contemplated by this Agreement. The Grantee is relying solely on
such advisors and not on any statements or representations of the Company or any
of its agents. The Grantee understands that the Grantee (and not the Company)
shall be responsible for any tax liability that may arise as a result of the
transactions contemplated by this Agreement.


14.Entire Agreement; Governing Law. This Agreement and the Plan and the other
related agreements expressly referred to herein set forth the entire agreement
and understanding between the parties hereto and supersedes all prior agreements
and understandings relating to the subject matter hereof. This Agreement may be
executed in one or more counterparts, each of which shall be deemed to be an
original, but all such counterparts shall together constitute one and the same
agreement. The headings of sections and subsections herein are included solely
for convenience of reference and shall not affect the meaning of any of the
provisions of this Agreement. This Agreement shall be governed by, and construed
in accordance with, the laws of the State of Wisconsin.


15.Clawback Policy. The Options are subject to the terms of any severance or
employment agreement between the Company and the Grantee, and, to the extent
required by applicable law, any Company recoupment, clawback, or similar policy
related to financials as it may be in effect from time to time, any of which
could, in certain circumstances, require repayment or forfeiture of the Options
or any Shares or other cash or property received with respect to the Options
(including any value received from a disposition of the Shares acquired upon
exercise of the Options).


16.Severability. Should any provision of this Agreement be held by a court of
competent jurisdiction to be unenforceable, or enforceable only if modified,
such holding shall not affect the validity of the remainder of this Agreement,
the balance of which shall continue to be binding upon the parties hereto with
any such modification (if any) to become a part hereof and treated as though
contained in this original Agreement. Moreover, if one or more of the provisions
contained in this Agreement shall for any reason be held to be excessively broad
as to scope, activity, subject or otherwise so as to be unenforceable, in lieu
of severing such unenforceable provision, such provision or provisions shall be
construed by the appropriate judicial body by limiting or reducing it or them,
so as to be enforceable to the maximum extent compatible with the applicable law
as it shall then appear, and such determination by such judicial body shall not
affect the enforceability of such provisions or provisions in any other
jurisdiction.


17.Amendments; Construction. The Committee may amend the terms of this Agreement
prospectively or retroactively at any time, but no such amendment shall impair
the rights of the Grantee hereunder without the Grantee’s consent. Headings to
Sections of this Agreement are intended for convenience of reference only, are
not part of the Options and shall have no effect on the interpretation hereof.


18.Acceptance. The Grantee hereby acknowledges receipt of a copy of the Plan and
this Agreement. The Grantee has read and understands the terms and provision
hereof and thereof, and accepts the Options subject to all the terms and
conditions of the Plan and this Agreement. The Grantee hereby agrees to accept
as binding, conclusive and final all decisions or interpretations of the
Committee upon any questions arising under this Agreement.


19.
Miscellaneous.



(a)No Rights to Grants or Continued Employment. The Grantee acknowledges that
the award granted under this Agreement is not an employment right, and is being
granted at the sole discretion of the Committee.




--------------------------------------------------------------------------------




The Grantee shall not have any claim or right to receive grants of awards under
the Plan. Neither the Plan nor this Agreement, nor any action taken or omitted
to be taken hereunder or thereunder, shall be deemed to create or confer on the
Grantee any right to be retained as an employee of the Company or any Subsidiary
thereof, or to interfere with or to limit in any way the right of the Company or
any Subsidiary thereof to terminate the employment of the Grantee at any time.


(b)No Restriction on Right of Company to Effect Corporate Changes. Neither the
Plan nor this Agreement shall affect in any way the right or power of the
Company or its stockholders to make or authorize any or all adjustments,
recapitalizations, reorganizations, or other changes in the Company’s capital
structure or its business, or any merger or consolidation of the Company, or any
issue of stock or of options, warrants or rights to purchase stock or of bonds,
debentures, preferred, or prior preference stocks whose rights are superior to
or affect the Shares or the rights thereof or which are convertible into or
exchangeable for Shares, or the dissolution or liquidation of the Company, or
any sale or transfer of all or any part of the assets or business of the
Company, or any other corporate act or proceeding, whether of a similar
character or otherwise. In such event, any adjustment shall be made in
accordance with Section 12 of the Plan.


(c)Assignment. The Company shall have the right to assign any of its rights and
to delegate any of its duties under this Agreement to any of its Affiliates.


THIS AGREEMENT SHALL BE NULL AND VOID AND UNENFORCEABLE BY THE GRANTEE UNLESS
SIGNED AND DELIVERED TO THE COMPANY NOT LATER THAN THIRTY (30) DAYS SUBSEQUENT
TO THE GRANT DATE.


BY SIGNING THIS AGREEMENT, THE GRANTEE IS HEREBY CONSENTING TO THE PROCESSING
AND TRANSFER OF THE GRANTEE’S PERSONAL DATA BY THE COMPANY TO THE EXTENT
NECESSARY TO ADMINISTER AND PROCESS THE AWARDS GRANTED UNDER THIS AGREEMENT.


[SIGNATURE PAGE FOLLOWS]
















































--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the Company and the Grantee have executed this Nonqualified
Stock Option Agreement as of the date first above written.




COMPANY
LANDS' END, INC.
By: ________________________________
Name:
Title:
 
GRANTEE
By: ________________________________
Name:





